
	
		I
		112th CONGRESS
		2d Session
		H. R. 4453
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Coble introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic staple
		  fibers.
	
	
		1.Certain acrylic staple
			 fibers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic staple fibers (polyacrylonitrile staple) containing 85
						percent or more by weight of acrylonitrile units and 2 percent or more but not
						over 3 percent of water, colored, crimped, with an average decitex of 2.2 (plus
						or minus 10 percent) and fiber length of 50 mm (plus or minus 10 percent) and
						fiber tenacity of 38 CN/TEX (plus or minus 10 percent) (provided for in
						subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
